DETAILED ACTION
Claims 1-18 & 20 are pending as amended on 01/27/21,
claims 1-5 & 20 being withdrawn.

Response to Amendment
This final action is a response to the amendment filed on January 27, 2021.  The new drawings submitted January 19, 2021 have been accepted.  Claim 19 has been cancelled and thus all objections/rejections pertaining to these claims are withdrawn.  Claims 1 & 8 have been amended as a result of the previous action; the art rejections have been withdrawn.

Specification
The disclosure is objected to because of the following informalities: the term “drawing ratio” is undefined as to what it is measuring.  Appropriate correction is required.  Applicants noted in an interview on March 25, 2021 that this was the result of a translation error and would be properly amended in a subsequent filing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “drawing ratio” is undefined as to what it is measuring.  Appropriate correction is required.  Applicants noted in an interview on March 25, 2021 that this was the result of a translation error and would be properly amended in a subsequent filing.

Response to Arguments
Claims 6-11 & 13-18 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest method of forming an MEA comprising transferring a continuous web of electrodes adhered to release papers and transferring them to an electrolyte membrane wherein the electrodes adhered to release papers are drawn through draft rollers to increase porosity and transferred such that the formed MEA exhibits a gradient of porosity which increases in a direction from the electrolyte membrane outwards in combination with the other instantly claimed features.  This limitation is present in independent claim 6, and thus renders this and all associated dependent claims allowable.  The closest prior art teaches other methods which stretch electrode material webs to increase porosity (US 2002/0054472, WO 2016/132806, US 2017/0012313), or fuel cells with a porosity gradient (US 2013/0337360), but not the unique methods of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745